        Case 2:19-cr-00028-KS-MTP Document 128 Filed 08/06/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA


v.                                                 CRIMINAL NO. 2:19cr28-KS-MTP-003


FREDA CAL COVINGTON

                                                  .

                                              ORDER

        In consultation with Mr. Ryan Medeiros, U.S. Probation Officer, the Court has

considered the fact that the above named Defendant has been designated to surrender to the FCI

Coleman Low, Satellite Camp on August 12, 2020. The Court has reviewed the Presentence

Report for the Defendant and notes that there are several significant health issues suffered by

Defendant, including diabetes, high blood pressure, obesity and other conditions. The Court has

been informed that the above named facility recently lost an inmate to COVID-19, and that 176

inmates and 21 staff at the FCI Coleman Low have tested positive for COVID-19. The Court

finds that the risk factors that Defendant has and the outbreak of COVID-19 at the above named

facility causes this Court to sua sponte enter this Order and direct that the report date for the

above named Defendant be extended ninety (90) days with her report date to be November 12,

2020.

        SO ORDERED this the __6th___ day of August, 2020.



                                         _____s/Keith Starrett_________________
                                          UNITED ,STATES DISTRICT JUDGE
